
	

113 HR 2014 IH: Telephone Records Protection Act
U.S. House of Representatives
2013-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2014
		IN THE HOUSE OF REPRESENTATIVES
		
			May 16, 2013
			Mr. Amash (for
			 himself, Ms. Lofgren,
			 Mr. Mulvaney, and
			 Mr. Polis) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To repeal section 2703(c)(2)(C) of title 18, United
		  States Code.
	
	
		1.Short titleThis Act may be cited as the
			 Telephone Records Protection
			 Act.
		2.RepealSubparagraph (C) of section 2703(c)(2) of
			 title 18, United States Code, is repealed.
		
